Lonnie Smith was convicted in the criminal court of Fulton County of possessing two gallons of non-tax-paid whisky. His petition for certiorari was granted; and, on a hearing thereof, was overruled. The evidence set out in the petition, together with that sent up in the untraversed and unexcepted to answer of the trial judge, amply authorized the verdict; and the overruling of the certiorari was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
      DECIDED DECEMBER 4, 1945. REHEARING DENIED DECEMBER 17, 1945.